Citation Nr: 1825523	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  17-56 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 2012 to May 2014.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Giving him the benefit of the doubt, the Veteran has sleep apnea and tinnitus that are etiologically related to his active duty service. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden / Caluza element is through a demonstration of continuity of symptomatology if the claimed disability qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Sleep Apnea

In-service treatment records do not note treatment for sleep apnea.

Within a few months following service separation, the Veteran filed a claim for sleep apnea, alleging in-service incurrence.  At a May 2015 VA examination the Veteran reported symptoms of snoring and choking.  A diagnosis of sleep apnea was not rendered at that time.  However, a month later, in June 2015, the Veteran was evaluated for his sleep issues.  In a July 2015 report, the Veteran's VA treating physician noted that a recent test reflected that he had mild sleep apnea.  The Veteran uses a CPAP machine for his sleep apnea. 

In considering the etiology of the Veteran's sleep apnea, the Board finds that the Veteran's consistent and credible report of in-service symptoms that were later diagnosed by a medical professional as sleep apnea is substantially probative to determining in-service incurrence and a causal relationship between sleep apnea and the Veteran's service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)

The Veteran's lay statements, and the diagnosis of sleep apnea shortly following separation from service, establish that the Veteran's sleep apnea was incurred in service.  See 38 C.F.R. § 3.303(d) (2017).  The Board will resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  

Accordingly, the Board concludes that a grant of service connection for sleep apnea is warranted. 

Tinnitus

The Veteran asserts that he has tinnitus as a result of in-service noise exposure. The Veteran's contentions regarding noise exposure are supported by the information contained in his personnel records.  The Veteran's DD 214 confirms that he was a rifleman. An April 2014 in-service audiogram noted steady noise exposure.  The Board will concede in-service noise exposure.

Post-service treatment records show complaints of, and treatment for, tinnitus.

The Veteran was afforded a VA examination in June 2015 with an additional addendum statement.  The VA examiner noted the Veteran's reports of constant tinnitus in both ears since his time in service, worse in his left ear.  The VA examiner provided a negative etiological opinion, rationalizing that the Veteran's hearing had been normal a service separation.  The Board finds this opinion is not persuasive.  The Court has specifically held that a Veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

In light of the Veteran's credible statements regarding in-service noise exposure, and his current diagnosis of tinnitus, the Board gives the Veteran the benefit of the doubt and finds that service connection for tinnitus is warranted.  Further discussion of the evidence is simply not warranted.


ORDER

Service connection for sleep apnea is granted.

Service connection for tinnitus is granted.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


